

Exhibit 10.8


MAXLINEAR, INC.
2010 EMPLOYEE STOCK PURCHASE PLAN


Amended February 4, 2011
Amended November 4, 2011
Amended October 30, 2012
Amended June 1, 2016
1.Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock through
accumulated Contributions. The Company’s intention is to have the Plan qualify
as an “employee stock purchase plan” under Section 423 of the Code. The
provisions of the Plan, accordingly, will be construed so as to extend and limit
Plan participation in a uniform and nondiscriminatory basis consistent with the
requirements of Section 423 of the Code.
2.    Definitions.
(a)    “Administrator” means the Board or any Committee designated by the Board
to administer the Plan pursuant to Section 14.
(b)    “Annual Meeting” means the annual meeting of the Company’s stockholders.
(c)    “Applicable Laws” means the requirements relating to the administration
of equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where options are, or will be, granted under the Plan.
(d)    “Board” means the Board of Directors of the Company.
(e)    “Change in Control” means the occurrence of any of the following events:
(i)    A change in the ownership of the Company which occurs on the date that
any one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than 50% of the total voting power of the stock of the
Company; provided, however, that for purposes of this subsection, the
acquisition of additional stock by any one Person, who is considered to own more
than 50% of the total voting power of the stock of the Company will not be
considered a Change in Control; provided, however, that for purposes of this
subsection, (1) the acquisition of beneficial ownership of additional stock by
any one Person who is considered to beneficially own more than 50% of the total
voting power of the stock of the Company will not be considered a Change in
Control; and (2) if the stockholders of the Company immediately before such
change in ownership continue to retain immediately after the change in
ownership, in substantially the same proportions as their ownership of shares of
the Company’s voting stock immediately prior to the change in ownership, direct
or indirect beneficial ownership of 50% or more of the total voting power of the
stock of the Company or of the ultimate parent entity of the Company, such event
shall not be considered a Change in Control under this subsection (i). For this
purpose, indirect beneficial ownership shall include, without limitation, an
interest resulting from ownership of the voting securities of one or more
corporations or other business entities which own the Company, as the case may
be, either directly or through one or more subsidiary corporations or other
business entities; or
(ii)    A change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any twelve (12)
month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election. For purposes of this clause, if any Person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change in Control; or





--------------------------------------------------------------------------------




(iii)    A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection, the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock, (2)
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3). For purposes of this subsection, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.
For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
(f)    “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to a section of the Code herein will be a reference to any successor or amended
section of the Code.
(g)    “Committee” means a committee of the Board appointed in accordance with
Section 14 hereof.
(h)    “Common Stock” means the Class A common stock of the Company. For
purposes of clarification, if the Class A common stock and Class B common stock
convert into a single class of common stock in accordance with the terms of the
Company’s Certificate of Incorporation, references to the Class A common stock,
the Class B common stock, or “Common Stock” will then mean the single class of
common stock of the Company.
(i)    “Company” means MaxLinear, Inc., a Delaware corporation.
(j)    “Compensation” means an Employee’s base straight time gross earnings,
commissions (to the extent such commissions are an integral, recurring part of
compensation), overtime and shift premium, but exclusive of payments for
incentive compensation, bonuses and other compensation.
(k)    “Contributions” means the payroll deductions and other additional
payments to the Company that the Company may permit to be made by a participant
to fund the exercise of options granted pursuant to the Plan.
(l)    “Designated Subsidiary” means any Subsidiary that has been designated by
the Administrator from time to time in its sole discretion as eligible to
participate in the Plan.
(m)    “Director” means a member of the Board.
(n)    “Eligible Employee” means any individual who is a common law employee of
an Employer and is customarily employed for at least twenty (20) hours per week
and more than five (5) months in any calendar year by the Employer, or any
lesser number of hours per week and/or number of months in any calendar year
established by the Administrator (if required under Applicable Laws) for
purposes of any separate Offering. For purposes of the Plan, the employment
relationship will be treated as continuing intact while the individual is on
sick leave or other leave of absence that the Employer approves. Where the
period of leave exceeds three (3) months and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship will be deemed to have terminated three (3) months and one (1) day
following the commencement of such leave. The Administrator, in its discretion,
from time to time may, prior to an Offering Date for all options to be granted
on such Offering Date, determine (on a uniform and nondiscriminatory basis) that
the definition of Eligible Employee will or will not include an


2

--------------------------------------------------------------------------------




individual if he or she: (i) has not completed at least two (2) years of service
since his or her last hire date (or such lesser period of time as may be
determined by the Administrator in its discretion), (ii) customarily works not
more than twenty (20) hours per week (or such lesser period of time as may be
determined by the Administrator in its discretion), (iii) customarily works not
more than five (5) months per calendar year (or such lesser period of time as
may be determined by the Administrator in its discretion), or (iv)  is a highly
compensated employee under Section 414(q) of the Code with compensation above a
certain level or who is an officer or subject to the disclosure requirements of
Section 16(a) of the Exchange Act, provided the exclusion is applied with
respect to each Offering in an identical manner to all highly compensated
individuals of the Employer whose Eligible Employees are participating in that
Offering.
(o)    “Employer” means any one or all of the Company and its Designated
Subsidiaries.
(p)    “Exchange Act” means the Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.
(q)    “Exercise Date” means the first Trading Day on or after May 15 and
November 15 of each year.
(r)    “Fair Market Value” means, as of any date and unless the Administrator
determines otherwise, the value of Common Stock determined as follows:
(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, the Nasdaq Global Select Market, the Nasdaq Global Market or the
Nasdaq Capital Market of The Nasdaq Stock Market, its Fair Market Value will be
the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system on the date of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;
(ii)    If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, its Fair Market Value will be the
mean of the closing bid and asked prices for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or
(iii)    In the absence of an established market for the Common Stock, the Fair
Market Value thereof will be determined in good faith by the Administrator.
(s)    “Fiscal Year” means the fiscal year of the Company.
(t)    “New Exercise Date” means a new Exercise Date set by shortening any
Offering Period then in progress.
(u)    “Offering” means an offer under the Plan of an option that may be
exercised during an Offering Period as further described in Section 4. For
purposes of this Plan, the Administrator may designate separate Offerings under
the Plan (the terms of which need not be identical) in which Eligible Employees
of one or more Employers will participate, even if the dates of the applicable
Offering Periods of each such Offering are identical.
(v)    “Offering Date” means the first Trading Day of each Offering Period.
(w)    “Offering Periods” means the periods of approximately six (6) months
during which an option granted pursuant to the Plan may be exercised,
(i) commencing on the first Trading Day on or after May 15 of each year and
terminating on the first Trading Day on or following November 15, approximately
six (6) months later, and (ii) commencing on the first Trading Day on or after
November 15 of each year and terminating on the first Trading Day on or
following May 15, approximately six (6) months later. The duration and timing of
Offering Periods may be changed pursuant to Sections 4 and 20.


3

--------------------------------------------------------------------------------




(x)    “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
(y)    “Plan” means this MaxLinear, Inc. 2010 Employee Stock Purchase Plan.
(z)    “Purchase Period” means the period during an Offering Period in which
shares of Common Stock may be purchased on a participant’s behalf in accordance
with the terms of the Plan. Unless the Administrator provides otherwise, the
Purchase Period will have the same duration and coincide with the length of the
Offering Period.
(aa)    “Purchase Price” means an amount equal to eighty-five percent (85%) of
the Fair Market Value of a share of Common Stock on the Offering Date or on the
Exercise Date, whichever is lower; provided however, that the Purchase Price may
be adjusted for subsequent Offering Periods by the Administrator subject to
compliance with Section 423 of the Code (or any successor rule or provision or
any other applicable law, regulation or stock exchange rule) or pursuant to
Section 20.
(bb)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
(cc)    “Trading Day” means a day on which the national stock exchange upon
which the Common Stock is listed is open for trading.
3.    Eligibility.
(a)    General. Any individual who is an Eligible Employee on a given Offering
Date will be eligible to participate in the Plan, subject to the requirements of
Section 5. Eligible Employees who are citizens or residents of a non-U.S.
jurisdiction may be excluded from participation in the Plan or an Offering if
the participation of such Eligible Employees is prohibited under Applicable Laws
or if complying with Applicable Laws would cause the Plan or an Offering to
violate Section 423 of the Code.
(b)    Limitations. Any provisions of the Plan to the contrary notwithstanding,
no Eligible Employee will be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to
Section 424(d) of the Code) would own capital stock of the Company or any Parent
or Subsidiary of the Company and/or hold outstanding options to purchase such
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of the capital stock of the Company or of any Parent or
Subsidiary of the Company, or (ii) to the extent that his or her rights to
purchase stock under all employee stock purchase plans (as defined in
Section 423 of the Code) of the Company or any Parent or Subsidiary of the
Company accrues at a rate which exceeds twenty-five thousand dollars ($25,000)
worth of stock (determined at the Fair Market Value of the stock at the time
such option is granted) for each calendar year in which such option is
outstanding at any time, as determined in accordance with Section 423 of the
Code and the regulations thereunder.
4.    Offering Periods. The Plan will be implemented by consecutive Offering
Periods with a new Offering Period commencing on the first Trading Day on or
after May 15 and November 15 each year, or on such other date as the
Administrator will determine. The Administrator will have the power to change
the duration of Offering Periods (including the commencement dates thereof) with
respect to future offerings without stockholder approval if such change is
announced prior to the scheduled beginning of the first Offering Period to be
affected thereafter.
5.    Participation. An Eligible Employee may participate in the Plan pursuant
to Section 3(a) by (i) submitting to the Company’s payroll office (or its
designee), on or before a date prescribed by the Administrator prior to an
applicable Offering Date, a properly completed subscription agreement
authorizing Contributions in the form provided by the Administrator for such
purpose, or (ii) following an electronic or other enrollment procedure
prescribed by the Administrator.


4

--------------------------------------------------------------------------------




6.    Contributions.
(a)    At the time a participant enrolls in the Plan pursuant to Section 5, he
or she will elect to have payroll deductions made on each pay day or other
Contributions (to the extent permitted by the Administrator) made during the
Offering Period in an amount not exceeding fifteen percent (15%) of the
Compensation which he or she receives on each pay day during the Offering
Period; provided, however, that should a pay day occur on an Exercise Date, a
participant will have the Contributions made on such day applied to his or her
account under the subsequent Purchase Period or Offering Period. The
Administrator, in its sole discretion, may permit all participants in a
specified Offering to contribute amounts to the Plan through payment by cash,
check or other means set forth in the subscription agreement prior to each
Exercise Date of each Offering Period, provided that payment through means other
than payroll deductions will be permitted only if the participant has not
already had the maximum permitted amount withheld through payroll deductions
during the Offering Period. A participant’s subscription agreement will remain
in effect for successive Offering Periods unless terminated as provided in
Section 10 hereof.
(b)    Payroll deductions for a participant will commence on the first pay day
following the Offering Date and will end on the last pay day prior to the
Exercise Date of such Offering Period to which such authorization is applicable,
unless sooner terminated by the participant as provided in Section 10 hereof.
(c)    All Contributions made for a participant will be credited to his or her
account under the Plan and will be made in whole percentages only. A participant
may not make any additional payments into such account.
(d)    A participant may discontinue his or her participation in the Plan as
provided in Section 10, or may decrease the rate of his or her Contributions
during the Offering Period by (i) properly completing and submitting to the
Company’s payroll office (or its designee), on or before a date prescribed by
the Administrator prior to an applicable Exercise Date, a new subscription
agreement authorizing the reduction in Contribution rate in the form provided by
the Administrator for such purpose, or (ii) following an electronic or other
procedure prescribed by the Administrator; provided, however, that a participant
may only make one Contribution reduction change during each Purchase Period. If
a participant has not followed such procedures to reduce the rate of
Contributions, the rate of his or her Contributions will continue at the
originally elected rate throughout the Offering Period and future Offering
Periods (unless terminated as provided in Section 10). The Administrator may, in
its sole discretion, limit the nature and/or number of Contribution rate changes
that may be made by participants during any Offering Period. Any reduction in
Contribution rate made pursuant to this Section 6(d) will be effective as of the
first full payroll period following five (5) business days after the date on
which the change is made by the participant (unless the Administrator, in its
sole discretion, elects to process a given reduction in Contribution rate more
quickly). Any increase in Contribution rates made by any participant will be
effective for the next Purchase Period or Offering Period which begins after the
effective date of any such requested Contribution increase.
(e)    Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b), a participant’s Contributions
may be decreased to zero percent (0%) at any time during a Purchase Period.
Subject to Section 423(b)(8) of the Code and Section 3(b) hereof, Contributions
will recommence at the rate originally elected by the participant effective as
of the beginning of the first Purchase Period which is scheduled to end in the
following calendar year, unless terminated by the participant as provided in
Section 10.
(f)    Notwithstanding any provisions to the contrary in the Plan, the
Administrator may allow Eligible Employees to participate in the Plan via cash
contributions instead of payroll deductions if (i) payroll deductions are not
permitted under Applicable Law, and (ii) the Administrator determines that cash
contributions are permissible under Section 423 of the Code.
(g)    At the time the option is exercised, in whole or in part, or at the time
some or all of the Common Stock issued under the Plan is disposed of, the
participant must make adequate provision for the Company’s or Employer’s
federal, state, or any other tax liability payable to any authority, national
insurance, social security or other tax withholding obligations, if any, which
arise upon the exercise of the option or the disposition of the Common Stock. At
any time, the Company or the Employer may, but will not be obligated to,
withhold from the participant’s compensation the amount necessary for the
Company or the Employer to meet applicable withholding obligations,


5

--------------------------------------------------------------------------------




including any withholding required to make available to the Company or the
Employer any tax deductions or benefits attributable to the sale or early
disposition of Common Stock by the Eligible Employee. In addition, the Company
or the Employer, may, but will not be obligated to, withhold from the proceeds
of the sale of Common Stock or any other method of withholding the Company or
the Employer deems appropriate to the extent permitted by U.S. Treasury
Regulation Section 1.423-2(f).
7.    Grant of Option. On the Offering Date of each Offering Period, each
Eligible Employee participating in such Offering Period will be granted an
option to purchase on each Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of Common Stock determined
by dividing such Eligible Employee’s Contributions accumulated prior to such
Exercise Date and retained in the Eligible Employee’s account as of the Exercise
Date by the applicable Purchase Price; provided that in no event will an
Eligible Employee be permitted to purchase during each Purchase Period that
occurs during each Offering Period in which an Eligible Employee participates
more than 3,125 shares of the Common Stock (subject to any adjustment pursuant
to Section 19), and provided further that such purchase will be subject to the
limitations set forth in Sections 3(b) and 13. The Eligible Employee may accept
the grant of such option under the Plan, by electing to participate in the Plan
in accordance with the requirements of Section 5. The Administrator may, for
future Offering Periods, increase or decrease, in its absolute discretion, the
maximum number of shares of Common Stock that an Eligible Employee may purchase
during each Purchase Period of an Offering Period. Exercise of the option will
occur as provided in Section 8, unless the participant has withdrawn pursuant to
Section 10. The option will expire on the last day of the Offering Period or
such earlier time as the Administrator may determine pursuant to the terms of
the Plan.
8.    Exercise of Option.
(a)    Unless a participant withdraws from the Plan as provided in Section 10,
his or her option for the purchase of shares of Common Stock will be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to the option will be purchased for such participant at the applicable
Purchase Price with the accumulated Contributions in his or her account. No
fractional shares of Common Stock will be purchased; any Contributions
accumulated in a participant’s account which are not sufficient to purchase a
full share will be retained in the participant’s account for the subsequent
Purchase Period or Offering Period, subject to earlier withdrawal by the
participant as provided in Section 10. Any other funds left over in a
participant’s account after the Exercise Date will be returned to the
participant. During a participant’s lifetime, a participant’s option to purchase
shares hereunder is exercisable only by him or her.
(b)    If the Administrator determines that, on a given Exercise Date, the
number of shares of Common Stock with respect to which options are to be
exercised may exceed (i) the number of shares of Common Stock that were
available for sale under the Plan on the Offering Date of the applicable
Offering Period, or (ii) the number of shares of Common Stock available for sale
under the Plan on such Exercise Date, the Administrator may in its sole
discretion provide that the Company will make a pro rata allocation of the
shares of Common Stock available for purchase on such Offering Date or Exercise
Date, as applicable, in as uniform a manner as will be practicable and as it
will determine in its sole discretion to be equitable among all participants
exercising options to purchase Common Stock on such Exercise Date, and continue
all Offering Periods then in effect or terminate all Offering Periods then in
effect pursuant to Section 20. The Company may make a pro rata allocation of the
shares available on the Offering Date of any applicable Offering Period pursuant
to the preceding sentence, notwithstanding any authorization of additional
shares for issuance under the Plan by the Company’s stockholders subsequent to
such Offering Date.
9.    Delivery. As soon as reasonably practicable after each Exercise Date on
which a purchase of shares of Common Stock occurs, the Company will arrange the
delivery to each participant of the shares purchased upon exercise of his or her
option in a form determined by the Administrator (in its sole discretion) and
pursuant to rules established by the Administrator. The Company may permit or
require that shares be deposited directly with a broker designated by the
Company or to a designated agent of the Company, and the Company may utilize
electronic or automated methods of share transfer. The Company may require that
shares be retained with such broker or agent for a designated period of time
and/or may establish other procedures to permit tracking of disqualifying
dispositions of such shares. No participant will have any voting, dividend, or
other stockholder rights with respect to shares of Common Stock subject to


6

--------------------------------------------------------------------------------




any option granted under the Plan until such shares have been purchased and
delivered to the participant as provided in this Section 9.
10.    Withdrawal.
(a)    A participant may withdraw all but not less than all the Contributions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time prior to the end of the Offering Period by
(i) submitting to the Company’s payroll office (or its designee) a written
notice of withdrawal in the form prescribed by the Administrator for such
purpose (which may be similar to the form attached hereto as Exhibit B), or
(ii) following an electronic or other withdrawal procedure prescribed by the
Administrator. All of the participant’s Contributions credited to his or her
account will be paid to such participant promptly after receipt of notice of
withdrawal and such participant’s option for the Offering Period will be
automatically terminated, and no further Contributions for the purchase of
shares will be made for such Offering Period. If a participant withdraws from an
Offering Period, Contributions will not resume at the beginning of the
succeeding Offering Period, unless the participant re-enrolls in the Plan in
accordance with the provisions of Section 5.
(b)    A participant’s withdrawal from an Offering Period will not have any
effect upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.
11.    Termination of Employment. Upon a participant’s ceasing to be an Eligible
Employee, for any reason, he or she will be deemed to have elected to withdraw
from the Plan and the Contributions credited to such participant’s account
during the Offering Period but not yet used to purchase shares of Common Stock
under the Plan will be returned to such participant or, in the case of his or
her death, to the person or persons entitled thereto under Section 15, and such
participant’s option will be automatically terminated.
12.    Interest. No interest will accrue on the Contributions of a participant
in the Plan, except as may be required by Applicable Law, as determined by the
Company, and if so required by Applicable Law, will apply to all participants in
the relevant Offering except to the extent otherwise permitted by U.S. Treasury
Regulation Section 1.423-2(f).
13.    Stock.
(a)    Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, as of June 20, 2016, the maximum number of shares
of Common Stock which will be made available for sale under the Plan will be one
million eighty-six thousand two hundred twenty-one (1,086,221) shares, plus an
annual increase to be added on the first day of each Fiscal Year commencing
after January 1, 2017 equal to the least of (i) nine hundred sixty-eight
thousand seven hundred forty-one (968,741) shares of Common Stock, (ii) one and
a quarter percent (1.25%) of the outstanding shares of the Company’s Class A
common stock and Class B common stock on such date, or (iii) an amount
determined by the Administrator.
(b)    Until the shares are issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), a
participant will only have the rights of an unsecured creditor with respect to
such shares, and no right to vote or receive dividends or any other rights as a
stockholder will exist with respect to such shares.
(c)    Shares of Common Stock to be delivered to a participant under the Plan
will be registered in the name of the participant or in the name of the
participant and his or her spouse.
14.    Administration. The Plan will be administered by the Board or a Committee
appointed by the Board, which Committee will be constituted to comply with
Applicable Laws. The Administrator will have full and exclusive discretionary
authority to construe, interpret and apply the terms of the Plan, to designate
separate Offerings under the Plan, to determine eligibility and to adjudicate
all disputed claims filed under the Plan. Every finding, decision and
determination made by the Administrator will, to the full extent permitted by
law, be final and binding upon all parties.


7

--------------------------------------------------------------------------------




Notwithstanding any provision to the contrary in this Plan, the Administrator
may adopt sub-plans, rules or procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures for jurisdictions outside of the United States. Unless
otherwise determined by the Administrator, the Eligible Employees eligible to
participate in each such sub-plan will participate in a separate Offering.
Without limiting the generality of the foregoing, the Administrator is
specifically authorized to adopt rules and procedures regarding eligibility to
participate, the definition of Compensation, handling of Contributions,
establishment of bank or trust accounts to hold Contributions, payment of
interest, conversion of local currency, obligations to pay payroll tax,
determination of beneficiary designation requirements, withholding procedures
and handling of stock certificates which vary with local requirements.
15.    Designation of Beneficiary.
(a)    A participant may file a designation of a beneficiary who is to receive
any shares of Common Stock and cash, if any, from the participant’s account
under the Plan in the event of such participant’s death subsequent to an
Exercise Date on which the option is exercised but prior to delivery to such
participant of such shares and cash. In addition, a participant may file a
designation of a beneficiary who is to receive any cash from the participant’s
account under the Plan in the event of such participant’s death prior to
exercise of the option. If a participant is married and the designated
beneficiary is not the spouse, spousal consent will be required for such
designation to be effective.
(b)    Such designation of beneficiary may be changed by the participant at any
time by notice in a form determined by the Administrator. In the event of the
death of a participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such participant’s death, the
Company will deliver such shares and/or cash to the executor or administrator of
the estate of the participant, or if no such executor or administrator has been
appointed (to the knowledge of the Company), the Company, in its discretion, may
deliver such shares and/or cash to the spouse or to any one or more dependents
or relatives of the participant, or if no spouse, dependent or relative is known
to the Company, then to such other person as the Company may designate.
(c)    All beneficiary designations will be in such form and manner as the
Administrator may designate from time to time. Notwithstanding Sections 15(a)
and (b) above, the Company and/or the Administrator may decide not to permit
such designations by participants in non-U.S. jurisdictions to the extent
permitted by U.S. Treasury Regulation Section 1.423-2(f).
16.    Transferability. Neither Contributions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares of Common Stock under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 15 hereof) by the participant. Any such
attempt at assignment, transfer, pledge or other disposition will be without
effect, except that the Company may treat such act as an election to withdraw
funds from an Offering Period in accordance with Section 10 hereof.
17.    Use of Funds. The Company may use all Contributions received or held by
it under the Plan for any corporate purpose, and the Company will not be
obligated to segregate such Contributions, except under Offerings in which
Applicable Law requires that Contributions to the Plan by participants be
segregated from the Company’s general corporate funds and/or deposited with an
independent third party for participants in non-U.S. jurisdictions. Until shares
of Common Stock are issued, participants will only have the rights of an
unsecured creditor with respect to such shares.
18.    Reports. Individual accounts will be maintained for each participant in
the Plan. Statements of account will be given to participating Eligible
Employees at least annually, which statements will set forth the amounts of
Contributions, the Purchase Price, the number of shares of Common Stock
purchased and the remaining cash balance, if any.
19.    Adjustments, Dissolution, Liquidation, Merger or Change in Control.
(a)    Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Common Stock, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,


8

--------------------------------------------------------------------------------




merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock occurs, the
Administrator, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, will adjust the
number and class of Common Stock which may be delivered under the Plan, the
Purchase Price per share and the number of shares of Common Stock covered by
each option under the Plan which has not yet been exercised, and the numerical
limits of Sections 7 and 13. For purposes of clarification, if the outstanding
shares of the Company’s Class A common stock and Class B common stock convert
into a single class of common stock in accordance with the Company’s Certificate
of Incorporation, the adjustment of the shares available for delivery under the
Plan and outstanding options will be made on a one-for-one basis and no
adjustment will be made to the Purchase Price relating to any outstanding
option.
(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will be
shortened by setting a New Exercise Date, and will terminate immediately prior
to the consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Administrator. The New Exercise Date will be before the date of
the Company’s proposed dissolution or liquidation. The Administrator will notify
each participant in writing or electronically prior to the New Exercise Date,
that the Exercise Date for the participant’s option has been changed to the New
Exercise Date and that the participant’s option will be exercised automatically
on the New Exercise Date, unless prior to such date the participant has
withdrawn from the Offering Period as provided in Section 10 hereof.
(c)    Merger or Change in Control. In the event of a merger or Change in
Control, each outstanding option will be assumed or an equivalent option
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the option, the Offering Period with respect to which
such option relates will be shortened by setting a New Exercise Date and will
end on the New Exercise Date. The New Exercise Date will occur before the date
of the Company’s proposed merger or Change in Control. The Administrator will
notify each participant in writing or electronically prior to the New Exercise
Date, that the Exercise Date for the participant’s option has been changed to
the New Exercise Date and that the participant’s option will be exercised
automatically on the New Exercise Date, unless prior to such date the
participant has withdrawn from the Offering Period as provided in Section 10
hereof.
20.    Amendment or Termination.
(a)    The Administrator, in its sole discretion, may amend, suspend, or
terminate the Plan, or any part thereof, at any time and for any reason. If the
Plan is terminated, the Administrator, in its discretion, may elect to terminate
all outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Common Stock on the next Exercise Date (which may be
sooner than originally scheduled, if determined by the Administrator in its
discretion), or may elect to permit Offering Periods to expire in accordance
with their terms (and subject to any adjustment pursuant to Section 19). If the
Offering Periods are terminated prior to expiration, all amounts then credited
to participants’ accounts which have not been used to purchase shares of Common
Stock will be returned to the participants (without interest thereon, except as
otherwise required under local laws) as soon as administratively practicable.
(b)    Without stockholder consent and without limiting Section 20(a), the
Administrator will be entitled to change the Offering Periods, designate
separate Offerings, limit the frequency and/or number of changes in the amount
withheld during an Offering Period, establish the exchange ratio applicable to
amounts withheld in a currency other than U.S. dollars, permit Contributions in
excess of the amount designated by a participant in order to adjust for delays
or mistakes in the Company’s processing of properly completed withholding
elections, establish reasonable waiting and adjustment periods and/or accounting
and crediting procedures to ensure that amounts applied toward the purchase of
Common Stock for each participant properly correspond with Contribution amounts,
and establish such other limitations or procedures as the Administrator
determines in its sole discretion advisable which are consistent with the Plan.
(c)    In the event the Administrator determines that the ongoing operation of
the Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and, to the extent necessary or


9

--------------------------------------------------------------------------------




desirable, modify, amend or terminate the Plan to reduce or eliminate such
accounting consequence including, but not limited to:
(i)    amending the Plan to conform with the safe harbor definition under
Statement of Financial Accounting Standards 123(R), including with respect to an
Offering Period underway at the time;
(ii)    altering the Purchase Price for any Offering Period including an
Offering Period underway at the time of the change in Purchase Price;
(iii)    shortening any Offering Period by setting a New Exercise Date,
including an Offering Period underway at the time of the Administrator action;
(iv)    reducing the maximum percentage of Compensation a participant may elect
to contribute as Contributions; and
(v)    reducing the maximum number of Shares a participant may purchase during
any Offering Period or Purchase Period.
Such modifications or amendments will not require stockholder approval or the
consent of any Plan participants.
21.    Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan will be deemed to have been duly
given when received in the form and manner specified by the Company at the
location, or by the person, designated by the Company for the receipt thereof.
22.    Conditions Upon Issuance of Shares. Shares of Common Stock will not be
issued with respect to an option unless the exercise of such option and the
issuance and delivery of such shares pursuant thereto will comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the shares may then be listed, and will be further subject
to the approval of counsel for the Company with respect to such compliance.
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.
23.    Term of Plan. The Plan originally became effective on March 23, 2010 and
had a ten (10) year initial term. It will continue in effect for a term of
ten (10) years from the 2016 Annual Meeting, unless sooner terminated under
Section 20.
24.    Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.


10

--------------------------------------------------------------------------------






EXHIBIT A
MAXLINEAR, INC.
2010 EMPLOYEE STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT
_____ Original Application                Offering Date:                 
_____ Change in Payroll Deduction Rate
_____ Change of Beneficiary(ies)
1.____________________ hereby elects to participate in the MaxLinear, Inc. 2010
Employee Stock Purchase Plan (the “Plan”) and subscribes to purchase shares of
the Company’s Common Stock in accordance with this Subscription Agreement and
the Plan.
2.    I hereby authorize payroll deductions from each paycheck in the amount of
____% of my Compensation on each payday (from 0 to 15%) during the Offering
Period in accordance with the Plan. (Please note that no fractional percentages
are permitted.)
3.    I understand that said payroll deductions will be accumulated for the
purchase of shares of Common Stock at the applicable Purchase Price determined
in accordance with the Plan. I understand that if I do not withdraw from an
Offering Period, any accumulated payroll deductions will be used to
automatically exercise my option and purchase Common Stock under the Plan.
4.    I have received a copy of the complete Plan and its accompanying
prospectus. I understand that my participation in the Plan is in all respects
subject to the terms of the Plan.
5.    Shares of Common Stock purchased for me under the Plan should be issued in
the name(s) of                  (Eligible Employee or Eligible Employee and
Spouse only).
6.    I understand that if I dispose of any shares received by me pursuant to
the Employee Stock Purchase Plan within two (2) years after the Offering Date
(the first day of the Offering Period during which I purchased such shares) or
one (1) year after the Exercise Date, I will be treated for federal income tax
purposes as having received ordinary income at the time of such disposition in
an amount equal to the excess of the fair market value of the shares at the time
such shares were purchased by me over the price which I paid for the shares. I
hereby agree to notify the Company in writing within thirty (30) days after the
date of any disposition of my shares and I will make adequate provision for
Federal, state or other tax withholding obligations, if any, which arise upon
the disposition of the Common Stock. The Company may, but will not be obligated
to, withhold from my compensation the amount necessary to meet any applicable
withholding obligation including any withholding necessary to make available to
the Company any tax deductions or benefits attributable to sale or early
disposition of Common Stock by me. If I dispose of such shares at any time after
the expiration of the two (2)-year and one (1)-year holding periods, I
understand that I will be treated for federal income tax purposes as having
received income only at the time of such disposition, and that such income will
be taxed as ordinary income only to the extent of an amount equal to the lesser
of (a) the excess of the fair market value of the shares at the time of such
disposition over the purchase price which I paid for the shares, or (b) 15% of
the fair market value of the shares on the first day of the Offering Period. The
remainder of the gain, if any, recognized on such disposition will be taxed as
capital gain.
7.    I hereby agree to be bound by the terms of the Plan. The effectiveness of
this Subscription Agreement is dependent upon my eligibility to participate in
the Plan.


11

--------------------------------------------------------------------------------




8.    In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due me under the Employee
Stock Purchase Plan:
Name: (please print)
 
 
 
 
 
 
First
Middle
Last
 
 
 
 
 
 
 
 
 
 
Relationship
 
 
 
 
 
 
 
 
 
Percentage Benefit
 
 
 
 
 
 
 
 
 
 
 
Address
 
 



Name: (please print)
 
 
 
 
 
 
First
Middle
Last
 
 
 
 
 
 
 
 
 
 
Relationship
 
 
 
 
 
 
 
 
 
Percentage Benefit
 
 
 
 
 
 
 
 
 
 
 
Address
 
 
 
 
 
 
 
Employee's Social
 
 
 
 
Security Number:
 
 
 
 
 
 
 
 
 
Employee's Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT WILL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.
Dated:
 
 
 
 
 
 
 
 
 
Signature of Employee
 
 
 
 
 
 
Dated:
 
 
 
 
 
 
 
 
 
Spouse's Signature (If beneficiary other than spouse)



12

--------------------------------------------------------------------------------





EXHIBIT B
MAXLINEAR, INC.
2010 EMPLOYEE STOCK PURCHASE PLAN
NOTICE OF WITHDRAWAL
The undersigned participant in the Offering Period of the MaxLinear, Inc. 2010
Employee Stock Purchase Plan that began on ____________, ______ (the “Offering
Date”) hereby notifies the Company that he or she hereby withdraws from the
Offering Period. He or she hereby directs the Company to pay to the undersigned
as promptly as practicable all the payroll deductions credited to his or her
account with respect to such Offering Period. The undersigned understands and
agrees that his or her option for such Offering Period will be automatically
terminated. The undersigned understands further that no further payroll
deductions will be made for the purchase of shares in the current Offering
Period and the undersigned will be eligible to participate in succeeding
Offering Periods only by delivering to the Company a new Subscription Agreement.
    
Name and Address of Participant:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature:
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 







13